Herrick, J. (dissenting):
I regret that I am unable to concur in the opinion of Mr. Justice Parker.
In determining appeals of this kind we have heretofore held that • “We cannot consider the evidence as if we were determining the *241matter in the' first instance; some weight and importance must be attached to the decision of the Commissioners, and the burden is upon the relator to show to us that the decision of the Commissioners was contrary to the clear weight of evidence.” (People ex rel. Depew R. Co. v. Comrs., 4 App. Div. 259.) It has also been here-’ tofore said, “ The Railroad Commissioners are vested with the supervision of the railroads of the State; it is made their special and peculiar duty to investigate and inform themselves as to the condition of existing roads, and as to the needs of the various parts of the State for transportation facilities; and their opinion upon these- matters, in regard to which a proper discharge of their official duty requires them to be specially informed, is entitled to respect and consideration. * * * Their determination as to whether they will grant a certificate of public convenience and necessity is necessarily and properly largely a matter of discretion, not an arbitrary discretion, but a discretion enlightened and guided by their experience in the affairs of railroads, the problems of transportation, the needs of the people, together with the special facts brought before them in each particular case.”
It has also been said that “ unless the court can see that the decision of the Board of Railroad Commissioners was founded upon erroneous legal principles, or that it proceeded contrary to the clear weight of evidence in arriving at its conclusion upon any question of fact, or that it has abused the discretion vested in it, and has arbitrarily refused to issue the necessary certificate, I do not think that the court should reverse its determination and compel it to issue a certificate.” (Matter of Amsterdam, J. & G. R. R. Co., 86 Hun, 578.)
In this case it does not seem to me that the decision of the Railroad Commissioners, in refusing to issue the certificate applied for, was founded upon erroneous legal principles, or that the decision was contrary to the clear weight of evidence, or that the board has arbitrarily refused to issue the certificate.
The good faith of parties applying for certificates is always a matter that is entitled to weight in considering the application, and in this instance the Railroad Commissioners had a perfect right, among other things, to take into consideration the fact that the incorporators of the proposed Long Lake Company were also the *242incorporators of the Racqnette River Company; that the certificates ■of incorporation bear the same date, but that the certificate of the Long Lake Company was not filed until after the application was' made and granted to the Racqnette River Company, and its existence not disclosed to the Commissioners until after such certificate was granted. These facts the Commissioners say would have had some effect upon their action in the case of the Racquetce River Company, had they been aware of them at that time.
It is obvious that by this method of proceeding a railroad may be continued on indefinitely section by section.
But, aside from those considerations, and treating the Long Lake Company as a separate and distinct company in all respects from the Racqnette River Company, it does not appear to me that the refusal of the Railroad Commissioners to say that public necessity and convenience required the construction of this road was against the clear weight of evidence.
It is a matter of common knowledge, and is indicated by the evidence before us, that the lands in that part of the State, where it is contemplated to run this road, are owned in large tracts by the State, by lumber companies, speculators, and those desiring to establish private forest preserves. The country is sparsely settled, and practically the only industry is lumbering, the other pursuits being hunting and fishing, and the keeping of hotels and boarding houses for the accommodation of sportsmen and tourists.
Logging, or the transportation of logs from which lumber is to be made, is accomplished by floating them through the innumerable streams and small lakes distributed through this country, to the mills.
It is proposed to build this road from Axton to the outlet of Long lake, a distance of about ten miles. Axton, it appears from the evidence, is a lumber or logging camp, with a few huts or houses for the loggers or lumbermen ; the name itself is significant. It does not appear whether it is inhabited all the year, or only during the logging season. At its proposed terminus at the outlet of Long lake there is no settlement' whatever ; the country through which it runs is wild forest land, and is all owned by a lumber company and by two private individuals; and I may say, in passing, that the fact that such persons are willing to give to the company the land *243for its proposed route through their lands, lands which they have stripped of the larger portion of their value by cutting therefrom all the merchantable timber, does not strongly impress me as a reason why the certificate should he granted, nor does it indicate to my mind that there is any great public necessity for it, the land proposed to be given being of apparently little or no intrinsic value.
Long Lake village is some miles down the lake and is reached by what is known as a State road, and another road is in process of construction by the town. The means of reaching the village seem to be ample, except that such roads are not railroads. There are a few summer residences upon the shores of Long lake. It is proposed to reach Long Lake village from the terminus of the proposed railroad at the outlet of the lake by navigating the lake. At present the only navigation of the lake appears to be by rowboats, canoes and a single steam launch or tug. At times it is not navigable because of the logs in it, and it appears in the case that the launch or tug that navigates Long lake could not run at the time when the petitioners were being heard before the Commissioners in August, 1895, and had not been run that season, the lake being unnavigable by reason of the quantity of logs in it.
Of course this obstruction to navigation will disappear as the lumber in that region is exhausted, but so also will disappear one of the reasons given for the construction of this Toad, namely, the accommodation of the lumber trade.
It is needless to say that, for a great part of the year, navigation is suspended by reason of the lake being frozen.
The travel through this section, by which it is expected to support the road, is largely of tourists and lumbermen, and the freight business, that is expected to be obtained, is that derived from carrying supplies to the lumber camps, summer hotels and from the transportation of lumber.
Evidence was given before the Commissioners of an iron mine and also of a water power, from which it was argued that business might be derived in the future, and that the road would assist in developing both. The water power, it appears, is located some miles distant from the road, and has never been developed, but, it is asserted, could be used in the manufacture of lumber or of wood pulp.
The iron mine is also distant several miles from the road; it *244appears that it had been worked many years ago, but abandoned because of the character of the ore.
The question as to whether a proposed road will be self-supporting is one proper to be considered upon its application for a certificate. It is difficult for me to see how a road commencing at a lumber camp and running through an unsettled wilderness to a point, where there is not even a hamlet, the exit from and the access to-which is closed up during a large portion of the year, which has no-industries along its line and but a sparse population, can be made self-sustaining. The lumber interests spoken of and the business to-be derived from the transportation of lumber and of lumbermen,, and the carrying of freight to the lumber camps, is largely dwelt upon as one of the means of sustaining the road. Granting all that can be said in that respect, the fact still remains that that can be at best but a temporary source of business; it is part of the industrial and commercial history of the State that wliat is known as the Adirondack region has been largely stripped of merchantable timber, and what is left is rapidly disappearing, except that which is upon the forest preserve owned by the State and which cannot be parted with.
Indeed, it appears in the evidence in this case upon the part of the petitioners that the particular portion of this region over which it is proposed to run this road has been lumbered over and the soft timber taken off, and that there is now no lumber anywhere close by where the road is to be built “ except, possibly, once in a while a-hard wood tree.”
The Adirondack wilderness has been the resort of tourists and a, place for the location of summer camps and residences, very largely because it is a wilderness; aud it is difficult to see how this class of travel and temporary residences will be increased by the construction of railroads which tend to destroy the qualities and characteristics of the place that make it attractive.
For the summer hotel keepers, the small merchants and the-inhabitants of lumber camps it is very likely that the building of this road would be convenient, but there is not sufficient evidence to show that there is any public necessity that requires it or that there is sufficient business from the sources named to warrant us in. believing that it would be a self-sustaining road.
*245• In addition, it may be said that for some years it has been the policy of the State to preserve the Adirondack wilderness, and to restore it as far as possible to its former condition, and that anything which interferes with that policy should not be encouraged by any department of the government. The building of railroads, it seems to me, must materially interfere with that policy, and the fact that certificates have already been issued to some companies is no reason why the evil should be increased by granting them to others.
Without further discussion, suffice it to say that it does not appear to me that the decision of the Commissioners was against the clear weight of the evidence, and it should, therefore, be affirmed.
Meewin, J., concurred.
Decision of Railroad Commissioners reversed, without costs, and the certificate ordered issued.